DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/24/2020, 7/1/2020, 7/31/2020, 9/16/2020, 12/11/2020, 1/20/2021, and 6/24/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This action is in reply to the continuation application filed on 6/24/2020, wherein:
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
Claims 1-20 are replete with intended use.  The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation.  It is this subject matter that must be examined.  As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope.  See MPEP § 2111.01 for more information on the plain meaning of claim language.  Language that suggests or makes a feature or step 
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
“adapted to” or “adapted for” or “to” or “for” clauses,
“wherein” or “whereby” clauses,
contingent limitation,
printed matter,
or terms with associated functional language

The above list of examples is not intended to be exhaustive.  The determination of whether particular language is a limitation in a claim depends on the specific facts of the case.  See, e.g. Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d (Fed. Cir. 2002)(finding that a “wherein” clause limited a process claim where the claims gave “meaning and purpose to the manipulative steps”).  For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claims 1-20 are replete with intended use, which have little to no patentable weight.  However, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 of Application 16/910936 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 10,699,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘340 Patent recite all the limitations in the claims of the instant Application No. 16-910936. 

Claims 1, 3-10, 16, and 18-20 of Application 16/910936 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 10,713,722.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘722 Patent recite all the limitations in claims 1, 3-10, 16, and 18-20 of the instant Application No. 16-910936.  Claims 2, 11-15, and 17 of Application 16/910936 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of the ‘722 Patent in view of US 10,592,979 to Bell et al. (hereinafter referred to as Bell).  The ‘722 .

Claims 1, 3-10, 16, and 18-20 of Application 16/910936 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 11,094,014.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘014 Patent recite all the limitations in claims 1, 3-10, 16, and 18-20 of the instant Application No. 16-910936.  Claims 2, 11-15, and 17 of Application 16/910936 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of the ‘014 Patent in view of US 10,592,979 to Bell et al. (hereinafter referred to as Bell).  The ‘014 Patent discloses all of the limitations of claims 2, 11-15, and 17 of Application 16/910936, except the limitations of retiring a block and adding new nodes to the .

Claims 1, 3-10, 16, and 18-20 of Application No. 16-910936 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-5, 7, and 10-33 of co-pending Application No. 16-918368.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, and 10-33 of co-pending Application No. 16-918368 recite all the limitations of claim 1, 3-10, 16, and 18-20 of the instant Application No. 16-910936.  Claims 2, 11-15, and 17 of Application 16/910936 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 10-33 of co-pending Application No. 16-918368 in view of US 10,592,979 to Bell et al. (hereinafter referred to as Bell).  Application No. 16-918368 discloses all of the limitations of claims 2, 11-15, and 17 of Application 16/910936, except the limitations of retiring a block and adding new nodes to the blockchain using the retired block as a 
 
Claims 1, 3-10, 16, and 18-20 of Application No. 16-910936 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of co-pending Application No. 17-402105.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of co-pending Application No. 17-402105 recite all the limitations of claim 1, 3-10, 16, and 18-20 of the instant Application No. 16-910936.  Claims 2, 11-15, and 17 of Application 16/910936 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of co-pending Application No. 17-402105 in view of US 10,592,979 to Bell et al. (hereinafter referred to as Bell).  Application No. 17-402105 discloses all of the limitations of claims 2, 11-15, and 17 of Application 16/910936, except the limitations of retiring a block and adding new nodes to the blockchain using the retired block as a genesis block.  Bell, in the related field of managing blockchain .     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for performing transactions of tokenized securities during a tokenized securities offering which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, and commercial interactions including sales.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: performing transactions of tokenized securities during a tokenized securities offering.  The steps of: a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receive user input data from the at least one user for registering to purchase at least one securities token; send a link to documents related to the at least one securities token to the at least one user; wherein the at least one user is configured to review and sign the documents related to the at least one securities token; wherein an escrow account is configured to receive a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account is operable to receive the at least one securities token; and record the tokenized securities contracts for the transactions of the tokenized securities, when considered collectively as an ordered combination, recites the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering. 
a tokenized securities offering entity in communication with a platform and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; wherein the at least one user is configured to transmit a currency for the at least one securities token and receive the at least one securities token; wherein the tokenized securities offered by the tokenized securities offering entity are tokens; record the tokenized securities contracts for the transactions of the tokenized securities; and wherein the platform is configured to retire a block and add new nodes using the retired block as a genesis block, when considered collectively as an ordered combination, recites the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering.
For independent claim 16, the claim recites an abstract idea of: performing transactions of tokenized securities during a tokenized securities offering. The steps of: providing a platform in communication with at least one user and a tokenized securities offering entity; deploying tokenized securities contracts on the platform; the at least one user transmitting a currency to an escrow account on the platform, and receiving the at least one securities token in the uniquely identified account, thereby making a transaction for the at least one securities token; recording at least one tokenized securities contract for the transaction of the at least one securities token, when considered collectively as an ordered combination, recite the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering.
a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receive user input data from the at least one user for registering to purchase at least one securities token; send a link to documents related to the at least one securities token to the at least one user; wherein the at least one user is configured to review and sign the documents related to the at least one securities token; wherein an escrow account is configured to receive a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account is operable to receive the at least one securities token; and record the tokenized securities contracts for the transactions of the tokenized securities, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, and commercial interactions including sales.  Based on similar reasoning and rationale, the steps of Independent claims 11 and 16 also recite Certain Methods of Organizing Human Activity.  Performing a transaction of a security during a security offering is a fundamental economic principle or practice and a commercial interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers 
Dependent claims 2-10, 12-15, and 17-20 recite similar limitations as independent claims 1, 11, and 16; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 3, 9, and 17-19, the additional limitations of: retire a block and add new nodes using the retired block as a genesis block; receives confirmation through use of at least one watermark that the documents have been downloaded by the at least one user; wherein the escrow account is configured to hold the predetermined amount of currency and the at least one securities token until a predetermined threshold is reached for release, and wherein the predetermined threshold is a date, a number of investors invested, or a minimum raise from the tokenized securities offering; retiring blocks of the blockchain at a predetermined block such that prior blocks are not active and synchronized with all nodes connected to the blockchain-based securities token platform; sending a link to documents related to the at least one securities token to the at least one user and receiving confirmation that the documents have been downloaded by the at least one user; and receives confirmation that the documents have been downloaded by the at least one user device through use of at least one watermark, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity because these describe the intermediate steps of the underlying process for performing transaction of tokenized securities.
In claims 4, 5, 7, 8, 12, and 20, the limitations of: wherein the tokenized securities contracts comprise at least one proxy contract configured for contract ownership transfer from one unique identifier to another unique identifier based on individual contractual terms being met or completion of the contracts; provide aggregate sales and aggregate purchases of the tokenized securities; wherein the tokenized securities offered by the tokenized securities offering entity are Blockchain Instrument for Transferrable Equity (BITE) tokens; and receive a return of the BITE tokens, and wherein the server computer is configured to offer the BITE tokens for sale after restocking the BITE tokens, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for performing transaction of tokenized securities.
In claims 6, 10, 13, and 14, the limitations of: trigger an off-blockchain transaction for a predetermined amount of fiat currency for the at least one securities token from a bank account using an escrow contract on the blockchain-based tokenized securities platform; provides a trustee account or a centralized wallet to facilitate transactions with fiat currencies and non- accepted cryptocurrencies; provide a multiplicity of data visibility categories for participants regarding data related to the tokenized securities offering entity; and wherein the data visibility categories are assigned to participants based on user profile data of the participants and access clearances of the participants, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the further details regarding the transactions of tokenized securities and are contingencies that are taken into consideration when applying the abstract idea and the environment in which the abstract idea is applied.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 11, and 16 only recite the additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens”.  A plain reading of Figures 1-4, 19, 
Dependent claims 2-10, 12-15, and 17-20, recite similar generic computer components as the independent claims, such as “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens” to perform the steps of independent claim 1 for: a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receive user input data from the at least one user for registering to purchase at least one securities token; send a link to documents related to the at least one securities token to the at least one user; wherein the at least one user is configured to review and sign the documents related to the at least one securities token; wherein an escrow account is configured to receive a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account is operable to receive the at least one securities token; and record the tokenized securities contracts for the transactions of the tokenized securities, and based on similar reasoning and rationale for the steps of independent claims 11 and 16, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receive user input data from the at least one user…; send a link to documents… , receive a currency..., and receive the at least one securities token”.  Furthermore, MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “record the tokenized securities contracts for the transactions of the tokenized securities on a blockchain”.  The steps for: send a link to documents…, is merely using the computer as a tool to perform the abstract idea and is similar to Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) in which the court held that using generic computer components for generating a second menu from a first menu and sending the second menu to another location was invoking computers as a tool to perform the existing process.  
Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
The claimed limitation for a Blockchain Instrument for a Transferrable Equity (BITE) token is interpreted by the Examiner as a security token in accordance with para. 0076 of the specification which states: “tokenized securities offered by the tokenized securities offering entity are named as Blockchain Instrument for Transferrable Equity (BITE) tokens. BITE tokens can represent various forms of securities used by entities, such as common stock, preferred stock, options, warrants, convertible notes, restricted stock units and employee stock options”.  The use of security tokens are well understood, routine, conventional activities previously known to the industry as evident by The Token Classification Framework: A multi-Dimensional tool for understanding and classifying crypto tokens: which discloses that security tokens are tokens that behave like a security with holders regarded as owners and they have security like features, e.g. 
In addition, the dependent claims 2-10, 12-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-10, 12-15, and 17-20 also are not patent eligible under 35 U.S.C. 101.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0011460 to Molinari et al. (hereinafter Molinari).

In regards to claim 1, Molinari discloses a system (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: a blockchain-based securities token platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) in network communication with a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) and at least one user device (computing devices 110 store a 

In regards to claim 4, Molinari discloses the system of claim 1, and further discloses wherein the tokenized securities contracts comprise at least one proxy contract (system enables a pooled fund to be created from a plurality of investors or other users 105 to invest in one or more securities offered on the system, para. 0049) configured for contract ownership transfer (pooled fund may be utilized to invest in one or more securities offered on the system, para. 0049) from one unique identifier (issuer user 105 may utilize cryptographic wallets 125 to list securities for auction or sale, para. 0038) to another unique identifier (investor user 105 can utilize the cryptographic wallets 125, para. 0038 to purchase securities on the system, para. 0038) based on individual contractual terms being met (permissions may be assigned by master accounts to sub-

In regards to claim 5, Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform is configured to provide aggregate sales (system enables a fund to be created by pooling together investments from a plurality of investors who execute a smart contract to join the fund, para. 0027; permissions may be assigned by master accounts to sub-accounts to provide control of the pooled fund, para. 0049) and aggregate purchases of the tokenized securities (pooled fund may be used to invest in one or more of the securities offered on the system, para. 0049).

In regards to claim 6, Molinari discloses the system of claim 1, and further discloses wherein the at least one user device is configured to trigger an off-blockchain transaction for a predetermined amount of fiat currency for the at least one securities token from a bank account (cryptographic wallets 125 may be used for administering and transferring currencies or funds, either crypto currencies or non-crypto currencies, which can be used to purchase assets that are listed on the system, para. 0043) using an escrow contract on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties and after the transaction clears the ownership of one 

In regards to claim 7, Molinari discloses the system of claim 1, and further discloses wherein the tokenized securities (securities that may be made available include banknotes, bonds, debentures, equity securities, common stocks, preferred stocks, limited partnership interests, derivatives, forwards, futures, options, swaps, and warrants, para. 0039) offered by the tokenized securities offering entity (system and method for issuing, trading, clearing and settling security transactions using a distributed blockchain ledger, para. 0008) are Blockchain Instrument for Transferrable Equity (BITE) tokens (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041).

In regards to claim 10, Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform provides a trustee account or a centralized wallet (escrow accounts maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) to facilitate transactions with fiat currencies and non-accepted cryptocurrencies (once the terms of the transfer are agreed upon the buyer’s currency either conventional monetary funds or 

In regards to claim 16, Molinari discloses a method for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: providing a blockchain-based tokenized securities platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) in network communication with at least one user device (computing devices 110 store a distributed blockchain ledger 175 and cryptographic wallets 125 which enable the users 105 to issues securities, trade securities and perform functions across network 190 in a secure and reliable manner, para. 0035) and a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1); the server computer deploying (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) tokenized securities contracts (smart contracts may be utilized to onboard new issuers and new securities that are being offered, para. 

In regards to claim 18, Molinari discloses the method of claim 16, and discloses a method further comprising the server computer sending a link to documents related to the at least one securities token (data tokens and blockchain ledger 175 may include embedded information that includes an executive summary, a comprehensive description of the securities, base security documents relating to the creation of the security, and other documentation and a 

In regards to claim 20, Molinari discloses the method of claim 18, and further discloses wherein the tokenized securities (securities that may be made available include banknotes, bonds, debentures, equity securities, common stocks, preferred stocks, limited partnership interests, derivatives, forwards, futures, options, swaps, and warrants, para. 0039) offered by the tokenized securities offering entity (system and method for issuing, trading, clearing and settling security transactions using a distributed blockchain ledger, para. 0008) are Blockchain Instrument for Transferrable Equity (BITE) tokens (platform 150 utilizes blockchain and virtual data token technology to provide a compliant .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of US 10,592,979 to Bell et al. (hereinafter referred to as Bell).

In regards to claim 2, Molinari discloses the system of claim 1, but fails to disclose wherein the blockchain-based tokenized securities platform is configured to retire a block and add new nodes to the blockchain using the retired block as a genesis block.


In regards to claim 11, Molinari discloses a system (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) in network communication with a blockchain-
Bell, in the related field of managing blockchain transactions, teaches to retire a block and add new nodes to the blockchain using the retired block as a genesis block (change a status of a current blockchain to a closed and retired status, create a genesis block associated with a new blockchain, and store a world state of the current blockchain in the genesis block, col 1, lines 51-60).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to retire a block and add new nodes to the blockchain using the retired block as a genesis block, as taught by the system of Bell.  The motivation for doing so would have been to change a current blockchain to a closed and retired status and create a genesis block associated with a new blockchain for blockchain transactions to be written (Bell, col. 7, lines 1-33).

In regards to claim 13, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform provides a trustee account or a centralized wallet (escrow accounts maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) to facilitate transactions with fiat currencies and non- accepted cryptocurrencies (once the terms of the transfer are agreed upon the buyer’s currency either conventional monetary funds or crypto currency may be placed under the control of the contract and the blockchain ledger may be updated, para. 0046).

In regards to claim 14, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform is configured to provide a multiplicity of data visibility categories (when an issuer creates a new security the security and its associated data are stored on the ledger as blocks on the blockchain, para. 0021) for participants regarding data (once the security is created, investors can access the system to obtain “Actionable KnowledgeTM” that provides comprehensive and detailed information pertaining to all available securities to provide investors with the information necessary to make decisions regarding transactions, para. 0022) related to the tokenized securities offering entity (data set for a new security may include any data or information relating to the security offering including data identifying the security type, the issuer, the offering associated with the security, regulatory rules that apply, documentation pertaining to the security, ownership data, and 

In regards to claim 15, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform is configured to provide an aggregate contract between a first party and a multiplicity of parties (system enables a fund to be created by pooling together investments from a plurality of investors who execute a smart contract to join the fund, para. 0027), wherein the multiplicity of parties includes investors and parties included in proxy contracts and escrow contracts (pooled fund may be used to invest in one or more of the securities offered on the system, para. 0049), and wherein the aggregate contract allows the first party to make transactions on behalf of the multiplicity of parties and also allows the first party to make transactions with the multiplicity of parties (an entry may be added to the blockchain ledger that enables a master account to provide permissions to one or more subaccounts to interact with securities on behalf of the master account, para. 0048).

In regards to claim 17, Molinari discloses the method of claim 16, and discloses a method further comprising the blockchain-based securities token 
Bell, in the related field of managing blockchain transactions, teaches the platform retiring blocks of the blockchain at a predetermined block (change a status of a current blockchain to a closed and retired status, create a genesis block associated with a new blockchain, and store a world state of the current blockchain in the genesis block, col 1, lines 51-60) such that prior blocks are not active and synchronized with all nodes connected to the platform (Completed transactions are not rolled into the genesis block, they remain in the old, retired ledger (i.e., previous blockchain), col. 5, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to retire a block on the blockchain as taught by the system of Bell.  The motivation for doing so would have been to change a current blockchain to a closed and retired status and create a genesis block associated with a new blockchain for blockchain transactions to be written (Bell, col. 7, lines 1-33).

Claims 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of GB 2560671 to Gorin et al. (hereinafter referred to as Gorin).

In regards to claim 3, Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform receives confirmation (users 105 may access copies of the base security documents 220 directly from the blockchain ledger itself, para. 0090) that the documents have been downloaded by the at least one user device (smart contract enables parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically using e-signatures, para. 0098), but fails to disclose confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device.
Gorin, in the related field of a secure exchange system, teaches confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device (system provides for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking, para. 00156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with ability to provide confirmation through the use of a watermark that the documents have been downloaded by the user as taught by the system of Gorin.  The motivation for doing so would have been to protect content of a document that is uploaded and shared by incorporating protective steps such as applying a watermark before delivery of the document (Gorin, para. 00194).

In regards to claim 19, Molinari discloses the method of claim 18, and further discloses wherein the blockchain-based tokenized securities platform receives confirmation (users 105 may access copies of the base security documents 220 directly from the blockchain ledger itself, para. 0090) that the documents have been downloaded by the at least one user device (smart contract enables parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically using e-signatures, para. 0098), but fails to disclose confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device.
Gorin, in the related field of a secure exchange system, teaches confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device (system provides for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking, para. 00156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with ability to provide confirmation through the use of a watermark that the documents have been downloaded by the user as taught by the system of Gorin.  The motivation for doing so would have been to protect content of a document that is uploaded and shared by incorporating protective steps such as applying a watermark before delivery of the document (Gorin, para. 00194).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of US 2019/0080405 to Molinari et al. (hereinafter referred to as Molinari ‘405).

In regards to claim 8, Molinari discloses the system of claim 7, but fails to disclose wherein the server computer is configured to receive a return of the BITE tokens, and wherein the server computer is configured to offer the BITE tokens for sale after restocking the BITE tokens.
Molinari ‘405, in the related field of methods for performing a remediation process for tokens initiated in an initial coin offering that were illegal or unregulated, teaches wherein the server computer is configured to receive a return of the BITE tokens (smart contract can include a self-remediation process with triggers to self-remediate a token by providing token holders the option to choose a refund or rescission or to maintain and keep new remediated tokens, para. 0008) and wherein the server computer is configured to offer the BITE tokens for sale after restocking the BITE tokens (process for remediation can include one or more of determining if the initial token issuance took place only to accredited investors, for example through a sample agreement for future tokens (“SAFT”), then, the issuer will file a remedial form D and all original investors will have their interests converted to equity or debt under the new filing or will be provided with rescission if they so choose, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to receive a return of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of US 2007/0078745 to Kalt (hereinafter referred to as Kalt).

In regards to claim 9, Molinari discloses the system of claim 1, and further discloses wherein the escrow account on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform and/or the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) is configured to hold the predetermined amount of currency (at step 340 information is verified to ensure compliance with the terms of the smart contract such as verifying that the buyer has available funds that have been placed in escrow, para. 0102) and the at least one securities token until a predetermined threshold is reached for release (after the transaction clears, the ownership of one or more virtual tokens is transferred from the seller to the purchaser, para. 0084), but fails to disclose wherein the predetermined threshold is a date, a number of investors invested, or a minimum raise from the tokenized securities offering.
Kalt, in the related field of trading financial instruments, teaches wherein the predetermined threshold is a number of investors invested (number of contracts must exceed a predetermined threshold level, para. 0037).  It would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of Bell, and further in view of Molinari ‘405.

In regards to claim 12, modified Molinari discloses the system of claim 11, but fails to disclose wherein the server computer is configured to receive a return of the BITE tokens.
Molinari ‘405, in the related field of methods for performing a remediation process for tokens initiated in an initial coin offering that were illegal or unregulated, teaches wherein the server computer is configured to receive a return of the BITE tokens (smart contract can include a self-remediation process with triggers to self-remediate a token by providing token holders the option to choose a refund or rescission or to maintain and keep new remediated tokens, para. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to receive a return of the BITE tokens.  The motivation for doing so would have been to provide a remedial approach that technically corrects for improperly issued tokens (para. 0003).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marks (US 2019/0066206) teaches the sale of securities through the use of blockchain technology.
Stark (ICO Token Purchasers May Be Entitled To A Refund) teaches that if an ICO is a security then per SEC rules and regulations, investors are entitled to rescission and may receive a refund of their initial investment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        9/9/2021